DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments are moot in view of new rejection using Burris (US 2014/0271328).

Claim Objections
The previous claim objection is withdrawn. 

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.  However new 35 U.S.C. 112(b) rejection is made.
In claim 17 at line 20, the further limitation “the same trajectory” lacks antecedent basis.

In claim 17 at lines 19 and 24, “a local and/or temporal lead or tailing” is not clear if the offset is both “a local and temporal lead or tailing”, “a local lead or tailing” or “a temporal lead or tailing”.
In claim 28 at line 2, it is not clear where the end of preamble is, i.e., “comprising:” or “construction material:”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18, 20-24, 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris (US 2014/0271328).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 17, Burris teaches
(METHODS FOR MANUFACTURING; title) of additively manufacturing (additively constructed by selectively fusing areas of subsequent layers of powdered material; P20:3-5, Fig. 3B) a three-dimensional object (three-dimensional structures; P18:2-3), the method comprising:

emitting (be projected; P19:15) a first energy beam (the first energy beam at a first wavelength of 400 nanometers; P43:5-6, Fig. 3B

    PNG
    media_image1.png
    500
    594
    media_image1.png
    Greyscale
) from a first irradiation device (the first laser diode 171; P43:5, Fig. 3B), the first energy beam configured to selectively (selectively fusing regions of deposited layers of powdered material; P18:3-4) solidify (cooling at just-melted powdered material; P61:25) a respective one (each deposit layer of the “deposited layers of powdered material”; P18:3-4) of a plurality of sequential layers (deposited layers of powdered material; P18:3-4 [including] layer after layer of powered material; P19:7) of construction material (powdered material; P18:4);

emitting one or more second energy beams (the second energy beam at a second wavelength of 410 nanometers; P43:7-8 [and] the energy beams from the rest two diodes without reference numerals in Fig. 3B) from one or more (the rest two diodes without reference numerals in Fig. 3B) of a plurality (“the second laser diode 172” and the rest two diodes without reference numerals in Fig. 3B) of second irradiation devices (the second laser diode 172; P43:6-7, Fig. 3B and the rest two diodes without reference numerals in Fig. 3B), the one or more second energy beams configured to provide a thermal pre-treatment (preheat select areas of the layer of powdered material; P32:10-11) and/or a thermal post-treatment (melt, and/or anneal select areas of the layer of powdered material; P32:10-11) of the respective one of the plurality of sequential layers of construction material;

wherein the first irradiation device and the plurality of second irradiation devices are controlled by a control device (the processor; P46:4) based at least in part on control information (a numeric value to “set the laser diodes to operate at particular wavelengths”; P46:5 [and] “modulate power outputs of the laser diodes”; P46:8, Fig. 3B) configured to control a local (local “offset distance”; P88:7, Fig. 9 between the hexagonal patters of “P1”, “P2”, and “P3” in Fig. 9 toward the big arrow direction

    PNG
    media_image2.png
    586
    610
    media_image2.png
    Greyscale
) and/or temporal offset (a period of time (“T1”, “T2” and “T3” corresponding to a traverse speed of the energy beams); P88:14-15, Fig. 9) of at least one of the one or more second energy beams relative to the first energy beam, 

wherein the control device is configured to control the an energy input (a power density of a first energy beam to achieve a target preheat temperature; P69:29-30) of the thermal pre-treatment (a target preheat temperature; P69:29-30) and/or thermal post-treatment based at least in part (the hexagonal pattern of “P3 (Preheat)” among all three patterns; Fig. 9) on the local and/or temporal offset,

wherein the control information is further configured to control the plurality of second irradiation devices on the basis of which of the one or more second energy beams generated by respective second irradiation devices can be guided or are guided leading (a region of the second spot leading the first spot; P61:22-23) or tailing (a region of the second spot trailing the first spot; P61:24) the first energy (a region of the second spot leading the first spot; P61:22-23) and/or temporal lead (leading; P61:23) or tailing (P61:24), along the same trajectory (a boustrophedonic scan path; P93:23-24, Fig. 11

    PNG
    media_image3.png
    457
    584
    media_image3.png
    Greyscale
) over a construction material layer (layer after layer of powered material; P19:7) that is to be selectively (selectively fusing regions of deposited layers of powdered material; P18:3-4) solidified (cooling at just-melted powdered material; P61:25) or is selectively solidified; and

wherein the control device controls the energy input, which is to be introduced (project the corresponding energy beams directly onto the layer of powdered material; P38:17-18) or is introduced into a construction material layer (layers of powdered material; P18:4), of the one or more second energy beams generated by respective second irradiation devices in dependence (functionality to manipulate; P93:28) on the local and/or temporal lead or tailing of the respective one or more second energy beams to the first energy beam generated by the first irradiation device.

	Regarding claim 18, Burris teaches
the control device (the processor; P46:4) is configured to generate first control information (a first wavelength of 400 nanometers; P43:6 [and] the processor setting the laser diodes to operate at particular wavelengths; P46:4-5), the first control information configured to control the first irradiation device (the first laser diode 171 generating the first energy beam at a first wavelength of 400 nanometers; P43:5-6); and/or

wherein the control device is configured to generate second control information (the second energy beam at a second wavelength of 410 nanometers; P43:7-8 [and] the processor setting the laser diodes to operate at particular wavelengths; P46:4-5), the second control information configured to control the second irradiation device (the second laser diode 172 generating the second energy beam at a second wavelength of 410 nanometers; P43:7-8).

19. (Cancelled)

	Regarding claim 20, Burris teaches
the local (local “offset distance”; P88:7, Fig. 9 between the hexagonal patters of “P1”, “P2”, and “P3” in Fig. 9 toward the big arrow direction) and/or temporal offset (a period of time (corresponding to a traverse speed of the energy beams); P88:14-15, Fig. 9) comprises a lateral offset (locally horizontal “offset distance”; P88:7, Fig. 9 between the hexagonal patters of “P1”, “P2”, and “P3” in Fig. 9 toward the big arrow direction) relative to a trajectory (a boustrophedonic scan path; P93:23-24, Fig. 11) of the first energy beam (the first energy beam at a first wavelength of 400 nanometers; P43:5-6, Fig. 3B).

	Regarding claim 21, Burris teaches 
(the first energy beam at a first wavelength of 400 nanometers; P43:5-6, Fig. 3B) and the one or more second energy beams (the second energy beam at a second wavelength of 410 nanometers; P43:7-8 [and] the energy beams from the rest two diodes without reference numerals in Fig. 3B) differ from one another in respect of at least one beam parameter (one or more operating parameters of multiple laser diodes; P69:19-20 [including] wavelength; P43:8), the at least one energy beam parameter influencing the energy input (a power density of a first energy beam to achieve a target preheat temperature; P69:29-30) to the construction material (powdered material; P18:4).

	Regarding claim 22, Burris teaches 
the at least one energy beam parameter (one or more operating parameters of multiple laser diodes; P69:19-20 [including] wavelength; P43:8) comprises: intensity (an energy density; P19:32) of the energy beam (the first energy beam at a first wavelength of 400 nanometers; P43:5-6, Fig. 3B), focus diameter (spot size; P19:33) of the energy beam, and/or velocity (energy beam scan speed; P19:33-34) at which the energy beam is guided over the surface (deposited layers of powdered material; P18:3-4) of the construction material (powdered material; P18:4).

	Regarding claim 23, Burris teaches 
comprising:
detecting (P27:9), with a detection device (one sensor among “a resistance sensor, a capacitive sensor, an inductive sensor, a piezoelectric sensor, and/or a weight sensor”; P27:5-6), at least one property ((basic) material properties; P27:9-10) of the respective one of the plurality of sequential layers (layer after layer of powered material; P19:7) of construction material (powdered material; P18:4); and

(output signals; P27:2), with the detection device, detection information (material code; P27:12) describing the at least one property of the respective one of the plurality of sequential layers of construction material.

	Regarding claim 24, Burris teaches 
the control device (the processor; P46:4) is configured to control at least one energy beam parameter (one or more operating parameters of multiple laser diodes; P69:19-20 [including] wavelength; P43:8) of the one or more second energy beams (the second energy beam at a second wavelength of 410 nanometers; P43:7-8 [and] the energy beams from the rest two diodes without reference numerals in Fig. 3B) based at least in part on the detection information (material code; P27:12).

25. (Cancelled)

	Regarding claim 26, Burris teaches 
the energy input (a power density of a first energy beam to achieve a target preheat temperature; P69:29-30) to the construction material (powdered material; P18:4) from a first second energy beam (laser beam “P1 (FUSE)”; Fig. 9) exceeds (“P1 > P2”; Fig. 9

    PNG
    media_image2.png
    586
    610
    media_image2.png
    Greyscale
) the energy input to the construction material from 
(laser beam “P2 (ANNEAL)”; Fig. 9).

	Regarding claim 27, Burris teaches 
the local (local energy densities of “P1”, “P2”, and “P3” in Fig. 9) and/or temporal offset of a first second energy beam (laser beam “P1 (FUSE)”; Fig. 9) exceeds (“P1 > P2”; Fig. 9) the local and/or temporal offset of an additional second energy beam (laser beam “P2 (ANNEAL)”; Fig. 9).

	Regarding claim 28, Burris teaches 
comprising:

for a first respective one (top layer of “deposited layers of powdered material”; P18:3-4 [including] layer after layer of powered material; P19:7) of the plurality of sequential layers (deposited layers of powdered material; P18:3-4 [including] layer after layer of powered material; P19:7) of construction material (powdered material; P18:4): 

emitting (be projected; P19:15) the first energy beam (the first energy beam at a first wavelength of 400 nanometers; P43:5-6, Fig. 3B) from the first irradiation device (the first laser diode 171 generating the first energy beam at a first wavelength of 400 nanometers; P43:5-6), with the first energy beam being configured to selectively (selectively fusing regions of deposited layers of powdered material; P18:3-4) solidify (cooling at just-melted powdered material; P61:25) the first respective one of the plurality of sequential layers of construction material; and

emitting (be projected; P19:15) the one or more second energy beams (the second energy beam at a second wavelength of 410 nanometers; P43:7-8 [and] the energy beams from the rest two diodes without reference numerals in Fig. 3B) from the plurality of second irradiation devices (the second laser diode 172; P43:6-7, Fig. 3B and the rest two diodes without reference numerals in Fig. 3B), with the one or more second energy beams configured to provide the thermal pre- treatment (laser beam “P3 (PREHEAT)”; P32:10, Fig. 9) and/or the thermal post-treatment (laser beam “P2 (ANNEAL)”; P32:11, Fig. 9) of the first respective one (topmost layer; P87:4) of the plurality of sequential layers of construction material; and

for a second respective one (the second “topmost layer”; P87:4) of the plurality of sequential layers of construction material:

emitting the first energy beam (the first energy beam at a first wavelength of 400 nanometers; P43:5-6, Fig. 3B) from the first irradiation device (the first laser diode 171; P43:5, Fig. 3B), with the first energy beam configured to provide the thermal pre-treatment (laser beam “P3 (PREHEAT)”; P32:10, Fig. 9) and/or the thermal post-treatment of the second respective one of the plurality of sequential layers of construction material; and

emitting the one or more second energy beams (laser beam “P2 (ANNEAL)”; P32:11, Fig. 9) from the plurality of second irradiation devices, with the one or more second energy beams being configured to selectively solidify the second respective one of the plurality of sequential layers of construction material.

	Regarding claim 29, Burris teaches 
comprising:

(the region “during a first period of time (including the first time)”; P89:16-17 [and] “T1”; Fig. 9) of a respective one (each “deposited layers of powdered material”; P18:3-4) of the plurality of sequential layers (deposited layers of powdered material; P18:3-4 [including] layer after layer of powered material; P19:7) of construction material(powdered material; P18:4);

emitting (be projected; P19:15) the first energy beam (the first energy beam at a first wavelength of 400 nanometers; P43:5-6, Fig. 3B) from the first irradiation device (the first laser diode 171 generating the first energy beam at a first wavelength of 400 nanometers; P43:5-6), with the first energy beam being configured to selectively (selectively fusing regions of deposited layers of powdered material; P18:3-4) solidify (cooling at just-melted powdered material; P61:25) the first region of the respective one of the plurality of sequential layers of construction material; and

emitting (be projected; P19:15) the one or more second energy beams (the second energy beam at a second wavelength of 410 nanometers; P43:7-8 [and] the energy beams from the rest two diodes without reference numerals in Fig. 3B) from the plurality of second irradiation devices (the second laser diode 172; P43:6-7, Fig. 3B and the rest two diodes without reference numerals in Fig. 3B), with the one or more second energy beams configured to provide the thermal pre- treatment and/or the thermal post-treatment (laser beam “P2 (ANNEAL)”; P32:11, Fig. 9) of the first region of the respective one of the plurality of sequential layers of construction material; and

for a second region (the region “during the second time)”; P89:16-17 [and] “T2”; Fig. 9) of the respective one of the plurality of sequential layers of construction material:

(the first energy beam at a first wavelength of 400 nanometers; P43:5-6, Fig. 3B) from the first irradiation device (the first laser diode 171; P43:5, Fig. 3B), with the first energy beam configured to provide the thermal pre-treatment (laser beam “P3 (PREHEAT)”; P32:10, Fig. 9) and/or the thermal post-treatment of the second region of the respective one of the plurality of sequential layers of construction material; and

emitting the one or more second energy beams (laser beam “P2 (ANNEAL)”; P32:11, Fig. 9) from the plurality of second irradiation devices, with the one or more second energy beams being configured to selectively (selectively fusing regions of deposited layers of powdered material; P18:3-4) solidify (cooling at just-melted powdered material; P61:25) the second region of the respective one of the plurality of sequential layers of construction material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carter (US-20180207750), Karp (US-20180141160), Gray (US-20170173737), Xiao (US-20170145586), Ferrar (US-20160114432).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761